Poland, J.
The county court were clearly correct in charging the jury that they were not hound to give equal credit to all parts of the defendant’s story in relation to his connection with the stolen property. The defendant had the right to have all that he said upon that subject at that time received and weighed by the jury as evidence, that which made the connection to be innocent and honest, as well as that which admitted any connection at all, and so the court told the jury. Mr. Greenleaf says in his treatise on Ev., Yol. 1, sec. 201, “ But though the whole of what he said at the same time, and relating to the same subject', must be given in evidence, yet it does not follow that all parts of the statement are to be regarded as equally worthy of credit; but it is for the jury to consider, under all the circumstances, how much of the whole statement they deem worthy of belief, including as well the facts asserted by the party in his own favor as those making against him.” A very large number of cases are cited in a note to the same section, in support of the doctrine. It is a rule laid down by all writers on the law of evidence, and is one of the best settled and most familiar rules of evidence. The reason why an admission of a party against himself is received as evidence against him, is said to be the improbability that he would make it unless it. was true. This reason would not apply to such portions of an admission as makes in favor of the party, but still fairness requires that all the statement should be received as the party makes it, and with all the qualifications he sees fit to attach to it. But in considering the actual degree of credit to be given to the several parts of a statement or admission, the judgment could not fail to be influenced in many cases by the different influences and effect of the different parts of the statement upon the interests of the party, If parts of the statement, especially *245those in favor of the party, be contradicted by other evidence, o'r are improbable or inconsistent, a jury might be authorized to disbelieve them, and still believe the residue of the statement.
The defendant’s counsel assume that the court treated it as a conceded or undisputed fact that the defendant cana© to Marsh-field with the horse, and had the horse in his possession there, and cast the burden upon the defendant to rebut the legal inference arising from that fact. But we think the bill of exceptions will not properly admit of such a construction. The exceptions state that “ the coui’t charged the jury fully upon all points arising upon the law and evidence, to which no exception was taken except as follows.” The exceptions then proceed to state the charge as to the effect of the defendant’s admission, how. it was to be weighed, and the fact of the coat and gloves being too large for the defendant.
It is to be inferred from the exceptions that in this part of the charge not excepted to, the jury were fully and properly charged upon all the evidence in the case tending to show that the defendant came to Marshfield with the horse, or the contrary, and whether he came alone with the horse or whether another man took the horse there, and the defendant was merely a passenger and rode with him. This is apparent from the manner in which the Judge commences the charge, upon the effect of the defendant’s admission. “ That the government having proved what the respondent said as tending to show that he came to Marshfield with the stolen property, etc.”
The only evidence in the case tending to prove that another person drove the horse there, and that the defendant merely rode with him a short distance, was the naked statement of the defendant himself, and very many of the facts stated go strongly to the conclusion that that part of his story was a mere fabrication, and, if it was, there would not seem to have been any ground to doubt that the defendant came there with the horse, and had the horse in his possession there.
What is said in the charge as to the result of finding the defendant’s story about another man to be false, is to be considered in reference to the jury’s having already found that the defendant came there with the horse, and therefore alone. We do not see how any legal inference could be drawn from the size *246of the coat and gloves found with the horse, that another man drove him there, or how any more effect could be given to that fact than the charge authorized. We are not able to discern why the case was not properly submitted to the jury upon the evidence. The respondent’s exceptions are therefore overruled.